Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     1
                               Document Date
                                        3152 Filed:
                                              Filed04/30/2020   Entry
                                                    04/30/20 Page 1 ofID:
                                                                       186335562




             United States Court of Appeals
                           For the First Circuit


 No. 18-1418

                         UNITED STATES OF AMERICA,

                                  Appellee,

                                      v.

                               DAVID LÓPEZ,
                      a/k/a CILINDRO, a/k/a VILLANO,

                           Defendant, Appellant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. F. Dennis Saylor IV, U.S. District Judge]


                                    Before

                          Howard, Chief Judge,
                  Torruella and Selya, Circuit Judges.


      Michael M. Brownlee and The Brownlee Law Firm, P.A., on brief
 for appellant.
      Andrew E. Lelling, United States Attorney, and Randall E.
 Kromm, Assistant United States Attorney, on brief for appellee.


                               April 30, 2020
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     2
                               Document Date
                                        3152 Filed:
                                              Filed04/30/2020   Entry
                                                    04/30/20 Page 2 ofID:
                                                                       186335562



             SELYA, Circuit Judge.      The backdrop for this sentencing

 appeal is the government's relentless pursuit of a notorious

 criminal gang, famously known as MS-13. The appeal itself requires

 us to answer a question of first impression in this circuit:               when

 a defendant is convicted of racketeering conspiracy under the

 Racketeer Influenced and Corrupt Organizations Act (RICO), 18

 U.S.C. § 1962(d), does the imposition of a role-in-the-offense

 enhancement, see USSG §3B1.1, depend upon the defendant's role in

 the racketeering enterprise as a whole or, instead, upon his role

 in the discrete acts of racketeering activity that underpin the

 RICO conviction? We conclude that such an enhancement is dependent

 upon the defendant's role in the criminal enterprise as a whole.

 We further conclude that the court below supportably found that

 defendant-appellant      David    López     occupied    a     managerial     or

 supervisory role in the racketeering enterprise involved here.

 Accordingly, we affirm the challenged sentence.

 I. BACKGROUND

             "Because this appeal follows a guilty plea, we draw the

 facts from . . . the change-of-plea colloquy, the unchallenged

 portions of the presentence investigation report (PSI Report), and

 the transcript of the disposition hearing."                 United States v.

 Ocasio-Cancel, 727 F.3d 85, 88 (1st Cir. 2013).             The MS-13 street

 gang is a Salvadorian-based, transnational criminal enterprise

 with a pervasive foothold in the United States, where it operates


                                     - 2 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     3
                               Document Date
                                        3152 Filed:
                                              Filed04/30/2020   Entry
                                                    04/30/20 Page 3 ofID:
                                                                       186335562



 a myriad of subgroups, called "cliques," in no fewer than forty-

 six states.     MS-13 cliques hold meetings at which, among other

 things, they collect dues, plan criminal exploits, and hash out

 membership issues.      Each clique typically has two chieftains:            a

 "First Word," who is responsible for organizing and directing the

 clique, and a "Second Word," who serves as the First Word's alter

 ego and assumes those duties in the First Word's absence.

              There is also what amounts to a caste system within each

 clique.    Members, known as "homeboys," are on the upper rungs of

 the hierarchy.     According to the government, an aspirant usually

 must   "participate    in   the   killing   of   a   rival   gang   member   or

 suspected informant" to achieve that status.           Prospective members,

 called "paros," are allowed to "hang around" with members.              Paros

 who are deemed to be adequately trustworthy are promoted to

 "chequeos," a status that affords them increased access to members.

              In 2013 and 2014, several young chequeos and paros,

 including the appellant, began forming a new MS-13 clique in

 Chelsea, Massachusetts.      This group, though, was without a leader.

 In the spring of 2014, centralized MS-13 command staff sent Rafael

 Leoner-Aguirre (Leoner), a homeboy, from Michigan to Massachusetts

 to organize the fledgling Chelsea group into a sanctioned clique.

 The appellant proved to be an active and trustworthy disciple, and

 he was promoted to chequeo as the clique evolved under Leoner's

 direction.


                                     - 3 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     4
                               Document Date
                                        3152 Filed:
                                              Filed04/30/2020   Entry
                                                    04/30/20 Page 4 ofID:
                                                                       186335562



              In April of 2014, federal authorities arrested Leoner

 and charged him with attacking members of a rival gang. See United

 States v. Leoner-Aguirre, 939 F.3d 310, 313-14 (1st Cir. 2019),

 cert.   denied,    140   S.   Ct.   820   (2020).    Notwithstanding      his

 immurement, the Chelsea clique continued to regard Leoner as its

 First Word.     Meanwhile, the appellant took over as the de facto

 leader of the clique on the streets, directing the clique's illicit

 activities with Leoner's oversight.

              On May 29, 2014, the appellant and a fellow clique

 member, Daniel Menjivar, attacked a member of a rival gang, Denys

 Perdomo Rodriguez (Perdomo), at a bus stop in Chelsea.              Menjivar

 initiated the attack, stabbing Perdomo repeatedly.           As Perdomo lay

 bleeding on the ground, the appellant shot him several times.

 Although grievously wounded, Perdomo survived.

              Menjivar was subsequently arrested for his role in the

 Perdomo affair.     Upon learning of Menjivar's arrest, the appellant

 fled to New Jersey.       Once there, he was promoted to homeboy for

 his part in the assault on Perdomo.

              We fast-forward to April of 2015.      Around that time, the

 authorities learned that the Chelsea clique was planning to kill

 one of its own members, CW-2, premised on the mistaken belief that

 he was then a police informant.       The investigators also learned of

 the clique's efforts to bring the appellant back from New Jersey

 to   carry   out   the   murder.     In   seeming   confirmation    of   this


                                     - 4 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     5
                               Document Date
                                        3152 Filed:
                                              Filed04/30/2020   Entry
                                                    04/30/20 Page 5 ofID:
                                                                       186335562



 intelligence, investigators spotted the appellant seated in a car

 near CW-2's home on April 27. He was accompanied by another clique

 member and a government cooperator (CW-1).                 In a conversation

 recorded at that time, the appellant indicated that the clique had

 the "go ahead" to kill CW-2 and proposed alternative methods for

 carrying out the slaying (such as cutting his throat or strangling

 him with a wire).

             On April 28, CW-2 — who by then had begun cooperating

 with the government — testified before a federal grand jury as

 part of its probe into MS-13.       That same day, ongoing surveillance

 recorded a conversation between the appellant and another clique

 member, memorializing their attempts to find and murder CW-2.

             In due course, the grand jury handed up a nineteen-count

 fifth superseding indictment charging sixty-one MS-13 associates

 (including    the   appellant)     with     a   golconda    of   racketeering

 activities, firearms and drug offenses, and sundry other crimes.

 Pertinently, the grand jury charged the appellant with conspiracy

 to conduct enterprise affairs through a pattern of racketeering

 activity, in violation of 18 U.S.C. § 1962(d).                The indictment

 listed a number of specific racketeering acts undergirding the

 broader conspiracy.      With respect to the appellant, the specified

 acts were the attack on Perdomo and the planned execution of

 CW-2.




                                     - 5 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     6
                               Document Date
                                        3152 Filed:
                                              Filed04/30/2020   Entry
                                                    04/30/20 Page 6 ofID:
                                                                       186335562



                Although he initially maintained his innocence, the

 appellant changed his plea to the sole count against him shortly

 before his scheduled trial. The district court accepted his guilty

 plea.        The court then ordered the preparation of a PSI Report

 which, when received, led to a wrangle over a recommended three-

 level role-in-the-offense enhancement under USSG §3B1.1(b).

                The appellant objected to the PSI Report's application

 of the role enhancement and, relatedly, to its calculation of the

 guideline sentencing range (GSR).           He asserted that the government

 had not established that he was a manager or supervisor with

 respect to the assault on Perdomo because he was only a chequeo,

 not a homeboy, when that assault occurred.                 Therefore, the PSI

 Report had artificially inflated both his total offense level and

 GSR.

                In its sentencing memorandum, the government agreed with

 the probation officer's conclusion that a three-level enhancement

 for    the    appellant's   role   in    the    offense   was   warranted.   It

 disagreed, though, with the probation officer's methodology for

 arriving at the enhancement.            The probation officer had analyzed

 the appellant's role in each of the predicate racketeering acts

 separately and concluded that the enhancement only applied to the

 plot to murder CW-2.          The government countered that the role

 enhancement should apply across the board based on the appellant's

 managerial role in the overall conspiracy.


                                         - 6 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     7
                               Document Date
                                        3152 Filed:
                                              Filed04/30/2020   Entry
                                                    04/30/20 Page 7 ofID:
                                                                       186335562



             At the disposition hearing, the court acknowledged the

 appellant's objection to the conclusion that he "was a manager or

 supervisor."      The court proceeded to overrule this objection

 because the unchallenged portions of the PSI Report adumbrated

 facts sufficient to support a finding that the appellant had acted

 as a manager or supervisor of the clique as a whole.                The court

 also acknowledged that the government had raised a "subsidiary

 issue" concerning how the relevant guideline provision should be

 construed and applied.         Even so, the court was content to say that

 the appellant was a manager or supervisor of the enterprise as a

 whole    and,   thus,    it     effectively       adopted   the   government's

 interpretation of the relevant guideline.            The appellant objected,

 noting that if his interpretation of the relevant guideline were

 to be employed, both the offense level and the corresponding GSR

 would be reduced.

             After hearing arguments of counsel and the appellant's

 allocution, the court imposed the statutory maximum sentence of

 240 months. See 18 U.S.C. § 1963(a). This timely appeal followed.

 II. ANALYSIS

             "Appellate review of a criminal defendant's claims of

 sentencing error involves a two-step pavane."               United States v.

 Miranda-Díaz,    942    F.3d    33,   39   (1st   Cir.   2019).    Under   this

 framework, we first examine any claims of procedural error.                See

 United States v. Matos-de-Jesús, 856 F.3d 174, 177 (1st Cir. 2017).


                                       - 7 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     8
                               Document Date
                                        3152 Filed:
                                              Filed04/30/2020   Entry
                                                    04/30/20 Page 8 ofID:
                                                                       186335562



 When examining such claims, we evaluate the district court's

 interpretation and application of the sentencing guidelines de

 novo.     See United States v. Ruiz-Huertas, 792 F.3d 223, 226 (1st

 Cir. 2015).     "If the sentence passes procedural muster, we then

 address any challenge to its substantive reasonableness."                   Matos-

 de-Jesús, 856 F.3d at 177.        Here, however, the appellant does not

 challenge the substantive reasonableness of his sentence.

             With this framework in mind, we tackle the appellant's

 contention that his sentence was procedurally unreasonable because

 the district court misinterpreted the sentencing guidelines when

 calculating his total offense level. His principal claim of error,

 which   engenders     de   novo   review,      poses   a   question    of    first

 impression in this circuit:            when a defendant is convicted of

 racketeering conspiracy under RICO, does the imposition of a role-

 in-the-offense enhancement depend upon the defendant's role in the

 racketeering enterprise as a whole or, instead, upon his role in

 the discrete acts of racketeering activity that underpin the RICO

 conviction?     Answering this question requires us to explore the

 interplay between USSG §2E1.1 and USSG §3B1.1.

             Section 2E1.1 provides a roadmap for calculating the

 offense    level    applicable    to    an     offender    convicted   of     RICO

 conspiracy.        Specifically, it states that a defendant's base

 offense level should be the greater of nineteen or "the offense

 level applicable to the underlying racketeering activity."                    USSG


                                        - 8 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     9
                               Document Date
                                        3152 Filed:
                                              Filed04/30/2020   Entry
                                                    04/30/20 Page 9 ofID:
                                                                       186335562



 §2E1.1. This offense level may be adjusted upward if the defendant

 qualifies for one or more of various sentencing enhancements.                 See

 USSG §2E1.1 cmt. n.1.

              In the case at hand, the district court determined that

 the appellant qualified for a role-in-the-offense enhancement

 under section 3B1.1(b), which provides for a three-level upward

 adjustment "[i]f the defendant was a manager or supervisor (but

 not an organizer or leader) and the criminal activity involved

 five or more participants or was otherwise extensive."                  There is

 an   open   question,   though,    as    to   how    the   foundation   for   the

 enhancement should be laid.             Application Note 1, appended to

 section     2E1.1,   furnishes    some    direction        for   resolving    this

 quandary.    That note states:

       Where there is more than one underlying offense, treat
       each underlying offense as if contained in a separate
       count of conviction for the purposes of subsection
       (a)(2).   To determine whether subsection (a)(1) or
       (a)(2) results in the greater offense level, apply
       Chapter Three, Parts A, B, C, and D to both (a)(1) and
       (a)(2). Use whichever subsection results in the greater
       offense level.

 USSG §2E1.1 cmt. n.1.

              Relying on this language and advice from the Sentencing

 Commission's     Office   of     Education     and    Practices     (OEP),    the

 probation officer examined the predicate acts underpinning the

 RICO conspiracy conviction (the attack on Perdomo and the planned

 attack on CW-2) independently to determine the applicability of



                                     - 9 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     10 3152
                               Document Date Filed: 04/30/2020PageEntry
                                             Filed 04/30/20        10 ofID:
                                                                         186335562



  the putative role-in-the-offense enhancement.             The district court

  was not so sanguine, observing that such an approach would lead to

  anomalous results:      it "would actually put a person in a better

  position if [he was] a leader of a racketeering conspiracy but

  didn't personally participate in the individual acts or each of

  those acts involved five or fewer people."                 Thus, the court

  expressed its general agreement with the approach adopted by the

  Second and Seventh Circuits — an approach that assays a defendant's

  role in the overarching conspiracy to determine the applicability

  of any role-in-the-offense enhancement.             See United States v.

  Ivezaj, 568 F.3d 88, 99-100 (2d Cir. 2009); United States v.

  Damico, 99 F.3d 1431, 1437-38 (7th Cir. 1996).

              Although    the     court   suggested   that     it    would    not

  definitively decide which interpretive approach was correct, it

  used the approach employed by the Second and Seventh Circuits to

  calculate the appellant's GSR.          It found that the appellant was a

  manager or supervisor of the criminal enterprise as a whole and

  applied    the   three-level     enhancement     solely    on     that   basis.

  According to the appellant, the district court's suggestion that

  it   did   not   have   to    resolve   this   dispute    about    the   proper

  interpretation of section 2E1.1 was procedural error because the

  two approaches resulted in different GSRs.               Since the district

  court effectively adopted the government's interpretation of the

  relevant    guideline    and    effectively    rejected     the    appellant's


                                      - 10 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     11 3152
                               Document Date Filed: 04/30/2020PageEntry
                                             Filed 04/30/20        11 ofID:
                                                                         186335562



  interpretation, the claim of procedural error is properly before

  us.

              In this court, as below, the appellant urges us to adopt

  the interpretive modality fashioned by the probation officer.                      He

  submits that the plain language of Application Note 1 mandates

  that   a    role-in-the-offense         enhancement     must   be    calibrated

  according to a RICO defendant's role in the particular predicate

  acts underlying the charged conspiracy.               The fact that the OEP

  endorsed this methodology, the appellant says, is a compelling

  indication that this is the better approach.

              The government demurs, relying heavily on the Seventh

  Circuit's    decision    in    Damico.      There,    Damico   —    having       been

  convicted of RICO conspiracy — assigned error to the district

  court's    application    of     a    four-level     enhancement    under        USSG

  §3B1.1(a) based upon his role in the RICO enterprise as a whole.

  See Damico, 99 F.3d at 1435.              Much like the appellant, Damico

  pinned his hopes on Application Note 1.              See id. at 1435-36.          The

  Seventh Circuit rejected Damico's argument, noting that it failed

  to "account for the fact that section 2E1.1's sole purpose is to

  establish the base offense level for a RICO offense, not the

  adjusted offense level."             Id. at 1437 (emphasis in original).

  Consequently,     the    court       interpreted   Application      Note     1     as

  requiring that the underlying offenses be treated separately only

  for the purpose of determining the base offense level applicable


                                         - 11 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     12 3152
                               Document Date Filed: 04/30/2020PageEntry
                                             Filed 04/30/20        12 ofID:
                                                                         186335562



  to the overarching RICO conspiracy.               See id.   In a nutshell, the

  court       held     "that    the   predicate-by-predicate           approach   of

  Application        Note   1   applies    . . .    only   for   the    purpose   of

  establishing a RICO defendant's base offense level, and not for

  the purpose of applying the Chapter Three adjustments."                    Id. at

  1438.

                We find the reasoning in Damico persuasive.              The weight

  of the appellant's attempt to walk a tightrope between the RICO

  conspiracy conviction itself and the underlying predicate acts is

  more than Application Note 1 can bear.             Recognizing as much, other

  circuits have declined defendants' invitations to place their

  imprimatur on such an exercise in funambulism. Indeed, every court

  of appeals that has spoken to the issue has followed Damico's

  lead.1      See Ivezaj, 568 F.3d at 99-100; United States v. Yeager,

  210 F.3d 1315, 1317 (11th Cir. 2000) (per curiam); United States

  v. Coon, 187 F.3d 888, 899 (8th Cir. 1999).

                A salient reason for this unanimity is that the Damico

  approach      fits    seamlessly    with     an    important   policy     concern

  undergirding the RICO statute. When Congress enacted RICO in 1970,



          1
         The OEP guidance to which the appellant adverts is not a
  significant counterweight to this unbroken chain of authority.
  The OEP guidance is merely advisory and not binding upon the
  courts. Cf. United States v. Carrozza, 4 F.3d 70, 78 n.6 (1st
  Cir. 1993) (explaining that instructions published by Sentencing
  Commission in informational booklet are not meant to bind the
  courts or the parties in any given case).


                                          - 12 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     13 3152
                               Document Date Filed: 04/30/2020PageEntry
                                             Filed 04/30/20        13 ofID:
                                                                         186335562



  it was particularly concerned with bringing to justice leaders of

  organized crime syndicates (such as the Mafia and La Cosa Nostra),

  who were often able to avoid prosecution and "flout the best

  efforts of . . . law enforcement and judicial authorities" by

  hiding behind underlings.        116 Cong. Rec. 970 (1970).      In light of

  this policy, it seems right as rain to conclude that a defendant's

  role in the overarching conspiracy, rather than his role in

  discrete predicate acts, constitutes the critical benchmark for

  determining whether a role-in-the-offense enhancement is warranted

  under section 3B1.1.

              To seal the deal, the text of Application Note 1 directs

  courts to apply Chapter 3 adjustments — including enhancements for

  a defendant's role in the offense — "to both (a)(1) and (a)(2)."

  USSG §2E1.1 cmt. n.1 (emphasis supplied).              Subsection (a)(1),

  though,   does   not   require    an   examination    of   the   defendant's

  underlying racketeering activities but, rather, simply assigns a

  base offense level of nineteen.        In considering the applicability

  of a role-in-the-offense enhancement to this base offense level,

  a court must look to the defendant's role in an enterprise as a

  whole.    It would defy common sense to take a different tack with

  respect to subsection (a)(2) and examine individual predicates

  instead of the enterprise as a whole.

              Should more be needed — and we doubt that it is — the

  approach advanced by the appellant would lead to incongruous


                                     - 13 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     14 3152
                               Document Date Filed: 04/30/2020PageEntry
                                             Filed 04/30/20        14 ofID:
                                                                         186335562



  results.       If,   say,   the    application        of   a   role-in-the-offense

  enhancement depended upon assessing individual predicate acts in

  a vacuum, a defendant who served as the kingpin of even the most

  sprawling criminal enterprise could nonetheless escape a role-in-

  the-offense enhancement simply because each of the predicate acts

  underlying his conviction involved fewer than five participants

  and was not otherwise extensive.                  See Ivezaj, 568 F.3d at 99;

  Damico, 99 F.3d at 1437.           We agree with the Second Circuit that

  "it   makes    little   sense     to    allow     a   defendant   who   acts   in    a

  leadership capacity in a wide-ranging criminal enterprise to have

  his offense level adjusted on the basis of his participation in

  discrete racketeering acts."            Ivezaj, 568 F.3d at 99.

                To prattle on about this issue would serve no useful

  purpose.        We   hold   that       when   a   defendant      is   convicted     of

  racketeering conspiracy under 18 U.S.C. § 1962(d), the imposition

  of a role-in-the-offense enhancement under USSG §3B1.1(b) depends

  upon his role in the racketeering enterprise as a whole, not upon

  his role in the discrete predicate acts that underpin the charged

  conspiracy.

                This does not end our odyssey.            The appellant argues, in

  the alternative, that even if we accept the approach endorsed by

  Damico and its progeny — as we do — the district court's conclusion

  that he served as a manager or supervisor of the overarching RICO




                                          - 14 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     15 3152
                               Document Date Filed: 04/30/2020PageEntry
                                             Filed 04/30/20        15 ofID:
                                                                         186335562



  enterprise lacked record support.2           It is to this argument that we

  now turn.

                 This claim of error is waived.       After all, the appellant

  never raised it in his opening brief on appeal — and it is settled

  beyond       hope   of    contradiction   that   arguments   not   made   in    an

  appellant's opening brief are deemed abandoned.              See, e.g., United

  States v. Fraser, 388 F.3d 371, 377 (1st Cir. 2004) (per curiam);

  Sandstrom v. ChemLawn Corp., 904 F.2d 83, 86 (1st Cir. 1990).                  And

  even       though   the   appellant   challenged   the   sufficiency      of   the

  district court's factual findings regarding his role in the overall

  enterprise in his reply brief, that was too little and too late.

  By then, the claim of error had been waived.

                 Waiver aside, the claim of error lacks force.         It hinges

  on the supportability of the district court's factual findings,

  but the appellant must pass over a higher-than-usual hurdle in

  order to set aside those findings.             We explain briefly.

                 To begin, the appellant does not question that the

  racketeering enterprise (the clique), taken as a whole, involved

  five or more participants.            Instead, he trains his fire on the



         2
         As part of this argument, the appellant alleges that "the
  district court never made a finding regarding" the appellant's
  role in the enterprise as a whole. This allegation is belied by
  the record, as the court unequivocally stated that it was "easily
  satisfied" that the appellant was "a de facto manager" of the
  enterprise, given that he was "the only homeboy in the clique who
  was on the streets" during the pertinent time frame.


                                        - 15 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     16 3152
                               Document Date Filed: 04/30/2020PageEntry
                                             Filed 04/30/20        16 ofID:
                                                                         186335562



  district     court's   factual   finding    that   he   was   a   manager    or

  supervisor within the hierarchy of the clique.                But there is a

  rub:       he did not object below to the district court's factual

  finding that he occupied such a managerial or supervisory role.3

  We therefore review his claim exclusively for plain error.                  See

  United States v. Flete-Garcia, 925 F.3d 17, 37 (1st Cir.), cert.

  denied, 140 S. Ct. 388 (2019); United States v. Duarte, 246 F.3d

  56, 60 (1st Cir. 2001).

                Review for plain error is not appellant-friendly.              It

  "entails four showings:       (1) that an error occurred (2) which was

  clear or obvious and which not only (3) affected the defendant's

  substantial rights, but also (4) seriously impaired the fairness,

  integrity, or public reputation of judicial proceedings."            Duarte,

  246 F.3d at 60.     The proponent of plain error must carry the burden

  of establishing each of these four elements.             See Miranda-Díaz,

  942 F.3d at 39.

                In this instance, the district court relied upon the

  facts disclosed in an unchallenged paragraph of the PSI Report.4




         3
         To be sure, the appellant objected to construing the
  relevant guideline in a way that made his role vis-à-vis the
  racketeering enterprise a critical determinant in the enhancement
  calculus. This objection, though, raised a claim of legal error,
  separate and apart from the claim of factual error that he now
  advances.
         4
         Although the appellant did object to certain portions of
  the PSI Report, the district court did not rely on those disputed


                                     - 16 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     17 3152
                               Document Date Filed: 04/30/2020PageEntry
                                             Filed 04/30/20        17 ofID:
                                                                         186335562



  It is well-established that facts limned in uncontested portions

  of a PSI Report are "ordinarily 'considered reliable evidence for

  sentencing purposes.'"        United States v. Carbajal-Váldez, 874 F.3d

  778, 783 (1st Cir. 2017) (quoting United States v. Morillo, 8 F.3d

  864, 872 (1st Cir. 1993)), cert. denied, 138 S. Ct. 2586 (2018).

  So it is here.

              The facts gleaned from this undisputed paragraph in the

  PSI Report adequately support the district court's description of

  the appellant's role in the clique.          Taking those facts as true,

  the court had a solid foundation for finding that the appellant

  served   as    a    "de   facto   manager"   of   the   clique    after   the

  incarceration of the clique's First Word in April of 2014 and acted

  in that capacity through the commission of the racketeering acts

  described in the count of conviction.

              Although the appellant was not in full command of the

  clique — Leoner, even though imprisoned, remained the First Word

  — it does not follow that the appellant was ineligible for a role-

  in-the-offense enhancement under section 3B1.1(b).                See United

  States v. Savoie, 985 F.2d 612, 616 (1st Cir. 1993).             We have made

  pellucid that "[a] defendant need not be the highest ranking member

  of a criminal troupe in order to be a manager or supervisor" of

  that troupe.       Id.    Such an interpretation is entirely consistent


  paragraphs in finding that the appellant acted in a managerial or
  supervisory capacity vis-à-vis the clique.


                                      - 17 -
Case: 18-1418   Document: 58 Page:
        Case 1:15-cr-10338-FDS     18 3152
                               Document Date Filed: 04/30/2020PageEntry
                                             Filed 04/30/20        18 ofID:
                                                                         186335562



  with the text of the relevant guideline: section 3B1.1 underscores

  that the managerial role enhancement, "as opposed to other upward

  role-in-the-offense adjustments, appl[ies] to defendants who were

  managers or supervisors, but not organizers or leaders."                  Id.

  (emphasis in original); see USSG §3B1.1(b).

              Given the factual support made manifest in the record,

  we discern no clear or obvious error in the challenged ruling.

  Consequently, we hold that the district court's factual finding

  that the appellant played a managerial or supervisory role in the

  RICO conspiracy was not plainly erroneous.                The role-in-the-

  offense enhancement was, therefore, appropriate.

  III. CONCLUSION

              We need go no further. For the reasons elucidated above,

  the sentence is



  Affirmed.




                                     - 18 -
